ORDER

PER CURIAM.
Edward Montgomery (“Defendant”) appeals from the judgment of conviction entered after a judge, following a bench trial, ■ found him guilty of felony stealing, Section 570.030, misdemeanor receiving stolen property, Section 570.080, and misdemean- or property damage, Section 569.120. Defendant contends the trial court erred in denying his motion for acquittal because' the evidence was insufficient to support a finding that the value of the stolen property was at least $500.
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An opinion reciting the facts in detail and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. ■
The judgment is affirmed’pursuant to Missouri Supreme Court Rule 30.25.